Citation Nr: 1533772	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for chondromalacia and degenerative arthritis of the left knee.  

2.  Entitlement to a rating in excess of 10 percent disabling for chondromalacia and degenerative arthritis of the right knee.  

3.  Entitlement to a rating in excess of 10 percent disabling for residuals of a laceration to the right hand.

4.  Entitlement to a rating in excess of 10 percent disabling for numbness, 5th finger, right hand, associated with residuals of a laceration to the right hand.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to August 1984 and January 1985 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2012 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Increased Rating Left and Right Knee

The Veteran has essentially alleged that his left and right knee disability has worsened since his last VA examination.  The Veteran underwent a May 2012 VA examination.  The Veteran's left and right knee range of motion testing did not show painful motion on flexion or extension, and the examiner did not note swelling or instability.  The examination also revealed that the Veteran did not use an assistive device.  At the Veteran's travel Board hearing, the Veteran testified that he has continuous pain to his left knee, his left knee makes a cracking and popping noise, he suffers from swelling, and he must wear a knee brace.  The Veteran stated that his knees give him trouble when driving long distances, or when he sits for a long period of time, and that he cannot stand for a long period of time.  The Veteran stated that he believed his range of motion was worse than normal because of his constant knee pain.  The Veteran stated that he wears a knee brace on his right knee, and that his right knee was worse than his left knee.  The Veteran relayed instances of instability, stating that he has trouble walking up stairs without a handrail, and that he has fallen several times.  The Veteran also stated that he walked with a cane.  Thus based on the Veteran's hearing testimony, the record suggests that there has been a material change in the condition of the Veteran's knees since his last VA examination and so a new VA examination is necessary to evaluate the severity of the Veteran's knees.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Increased Rating Right Hand

The Veteran is separately rated for two distinct disabilities related to his right hand.  The Veteran is rated under hyphenated Diagnostic Code "5228-5229," for the residuals of a laceration to his right hand, which contemplates the limitation of motion to the fingers on his right hand.  The Veteran is also rated under hyphenated Diagnostic Code 8599-8516 for the numbness to his right hand 5th finger, associated with the residuals of a laceration to his right hand, which contemplates ulnar nerve damage.  

The Veteran underwent an examination in October 2012.  The Veteran reported that he had flare-ups that impact the functioning of his hand, and specifically stated that his hand flares up with pain and cramps while he is trying to write.  Since the examiner did not give an opinion on the extent of the Veteran's functional impairment during such flare-ups, the VA examination is inadequate to this extent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups, and that because the diagnostic criteria provide for a rating on the basis of loss of range of motion, this determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain during flare-ups).  The Board also notes that at the Veteran's travel Board hearing he stated that he requires, gloves, and a brace for his right hand while at work, and that he has constant numbness to his little finger.  Thus, the Veteran has also alleged a worsening of his condition.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  For these reasons, a new VA examination is necessary.      

Service Connection Lumbar Spine

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In October 2012 the Veteran underwent a VA examination for a nexus opinion regarding his lumbar spine disability.  The examiner diagnosed the Veteran with lumbar degenerative disc disease, and stated that the disability "is a multi-factorial pathology that can be caused by sports, normal aging, and regular activities of daily living.  Although he did suffer a lumbar strain while in the service, [this is] highly unlikely that it led to his current back condition."  The examiner ultimately concluded that the Veteran's degenerative disc disease was due to the normal aging process.  

In consideration of this opinion the examiner noted the Veteran's low back injury while playing football in-service.  The Veteran at his travel Board hearing additionally stated that as part of his duties he would regularly load and unload trucks.  The Veteran stated that he would carry items as heavy as seventy-five pounds, and that he frequently carried items weighing forty to fifty pounds.  The Veteran stated that he had back problems and pains from working while on active duty.  The Veteran's Military Occupational Specialty (MOS) was a Motor Transport Operator.  In light of the Veteran's testimony, the Board will afford the Veteran another VA examination and opinion to address his additional theory of causation.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he identify any private outstanding medical treatment records that are pertinet to his claim.  

Send a release form (VA Form 21-4142) authorizing VA to request copies of treatment records from Dr. W in Clarksdale, Mississippi.  See Hearing Tr. at 13.

3.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral knee disability. The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any instability, swelling, and pain must be conducted. 

(a) Describe all impairment associated with the Veteran's bilateral knee disability including any neurological impairment. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

4.  Schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected residuals of a laceration to the right hand.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any numbness, and pain to the Veteran's right hand fingers and thumb must be conducted. 

(a) Describe all impairment associated with the Veteran's residuals of a laceration to his right hand fingers and thumb, including any neurological impairment to the ulnar nerve, and scar.

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

5.  Schedule the Veteran for a VA examination by a qualified examiner to determine whether the Veteran's lumbar spine disability is related to service.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's lumbar spine disability had its onset in or is otherwise related to his active military service.  The examiner must address the Veteran's contention that his low back disability was caused by the performance of duties associated with his MOS which included frequent heavy lifting and loading and unloading trucks in service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



